DETAILED ACTION
This action is responsive to the following communication: Application 17/119,574 filed on 12/11/2020.
In the instant application, claims 1 and 14 are independent claims; claims 1-20 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a remote control apparatus and a remote control method for locally storing graphic elements to the remote control. The reduction in data transmission enables the host computer and remote control to communicate over a slower data connection. The storage of graphic elements at a remote control also enables customization and user of new graphic elements based on operator preferences or mission requirements, with minimal changes needed for a host computer.
Independent claims 1 and 14 when considered as a whole, are allowable over the prior art of record.  
The closest prior arts, can be found: Jobanputra (US 2020/0073385) teaches a method for developing and using applications and skills with an autonomous vehicle. Using the developer console, a developer user can specify instructions for causing an autonomous vehicle to perform one or more operations. ZHAO (US 2020/0027230) teaches a method for controlling a movable object includes obtaining current location information of an obstacle while the movable object tracks a target. The method determines, based on the current location information of the obstacle, whether a location of the obstacle corresponds to a reactive region relative to the movable object. In response to determining that the location of the obstacle corresponds to the reactive region, one or more movement characteristics of the movable object are adjusted in a reactive manner such that collision of the movable object with the obstacle is avoided. CUI (US 2018/0284815) teaches a method for controlling a movable object are provided. The method comprises determining a change in a baseline between a controlling object and the controllable object based on measurements from a first location sensor of the controlling object and a second location sensor of the controllable object, mapping the baseline change to a corresponding state change for the controllable object based at least in part on a mapping function, and generating one or more control commands to effect the state change for the controllable object. 
However, Jobanputra, ZHAO, and CUI do not teach or suggest the particular combination of steps or elements as recited in the amended independent claims 1 and 14. For example, the prior arts do not teach of suggest the steps of “A remote control apparatus for unmanned systems comprising: a display screen for displaying graphic elements; a memory device storing a file for a graphic element and display parameters for displaying the graphic element; a communication interface including an application programming interface ("API") communicatively coupled to the memory device that enable a host computer to (i) store the graphic element to the memory device, (ii) specify the display parameters and values for the display parameters, and (iii) cause the graphic element to be displayed; a processor configured to: receive a command message from the host computer via the API, the command message including at least one parameter value; determine the command message is related to the graphic element stored in the memory device; and cause the graphic element to be displayed on the display screen by applying the at least one parameter value to the display parameters.”

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174